Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dr General
                            Susquehana Ferry April the 15th 1781
                        
                        Clel Gouvion By whom I Have Received Letters and Intelligences from Philadelphia is just Going to Head
                            Quarters—This Opportunity Being Safer than Common Expresses I Beg Leave to Adress a few Lines to Your Excellency.
                        The Board of War Cannot Supply our Wants—Indeed they Nor Congress did not think we would Be ordered to the
                            Southward and of Course Have not Been So Much in Earnest for giving us Supplies—But Had their Wishes Been Very Sanguine,
                            they were Not able to Afford us Any Great Succour.
                        The Pennsylvanians Consist of 1200 Men and Could Be Compleated But for Want of Monney—They Are Ready to
                            March, But Have declared they did not choose to Move Untill they Had Received three Month’s pay—Monney is Consequently
                            Searched for Every Where. The Pennsylvanians Being Upon that footing and very well Equiped, we Cannot Wonder at the
                            Desertion of our Soldiers circumstanced as they Are.
                        Nothing Can Make me More Unhappy than the Incessant desertion of our Best, Finest, and Most Experienced
                            Soldiers—This detachement will Be Reduced to An Handfull of Men, and they Say that Arriving at the End of Operations,
                            three Months Before the Campaign Oppens in Carolina they Will Be Still More Reduced By the disorders of that Unwholesome
                            Climate.
                        A Letter from You Relating to the delays of the French makes A great Noise at Philadelphia—Indeed it Gives
                            me Pain on Many Political Accounts—There Are Many Confidential Communications Which You once Had Requested from me, and
                            Which My Peculiar Situation with Both Sides of the Alliance would Enable me to Make—But Having Been ordered from You, and
                            Many things I Had to Say Not Being of a Nature which would Render it prudent to Entrust them to Paper, these Personal
                            Services Must Be out of the Question So Long as the War Continues In Carolina.
                        By Chevalier de La Luzerne I Hear that the French Army Have offered to Come to North River And Must Be Upon
                            their Move By this time—This does not Coincide with what Had Been Said at Hartfort—But in Calculating A Correspondence
                            with France Proves that I was Right in telling You that this Court truly Wanted their troops to Be Active—As to the
                            Second division, the Hope of Acting Against  the Sanguine Wishes of
                            France on the Occasion, He is of the Same Opinion With Me—I would Have Sent His letter, Had it Not Been too Expressive of
                            His Grief For My Departure owing to A particular friendship for me, and the Idea His Court May Have of My Services in A
                            Cooperation.
                        Considering the Footing I am Upon with Your Excellency, it would Perhaps Appear to You Strange, that I never
                            Mentionned A Circumstance lately Happened in Your Family—I was the first who knew of it, and from that Moment Exerted
                            Every Means in My Power to prevent A Separation which I know was Not Agreable to Your Excellency—To this Measure I was
                            prompted By Affection for you, But thought it was Improper to Mention Any thing about it, Untill you was pleased to Impart
                            it to me.
                        Having Been Some what Concerned in the project of Sending the first division, and wrote Many Letters about
                            the Second, I am Embarrassed How to Make Any More dispatches to the French Government Untill I know more of our Present
                            Circumstances—If Any Safe Opportunity Was to offer I would Be very Happy to Hear Some thing of our Situation—Chevalier
                            de La Luzerne writes me that You Have now 8000 men Under Arms and Before you attak Newyork will Have 12000—He Says that
                            the Ennemy Have only 5000 Regulars at that place—But Certainly He Must Be Mistaken.With the Highest Respect I Have the
                            Honor to Be Your Excellency’s Most obedient Humble Servant
                        
                            Lafayette
                        
                    